                      Case 4:18-cv-03395-PJH Document 58 Filed 05/10/19 Page 1 of 6


            1    GIBSON, DUNN & CRUTCHER LLP
                 JOSHUA S. LIPSHUTZ, SBN 242557
            2      jlipshutz@gibsondunn.com
                 555 Mission Street, Suite 3000
            3    San Francisco, CA 94105-0921
                 Telephone:    415.393.8200
            4    Facsimile:    415.393.8306
            5    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            6    MICHAEL HOLECEK, SBN 281034
                   mholecek@gibsondunn.com
            7    333 South Grand Avenue
                 Los Angeles, CA 90071-3197
            8    Telephone:    213.229.7000
                 Facsimile:    213.229.7520
            9

           10    Attorneys for Defendant DOORDASH, INC.
           11

           12

           13                               UNITED STATES DISTRICT COURT

           14                            NORTHERN DISTRICT OF CALIFORNIA

           15                                    OAKLAND DIVISION

           16    MANUEL MAGANA, on behalf of himself       Case No. 4:18-cv-03395-PJH (First Filed Case)
                 and all others similarly situated,        Related Case No. 3:19-cv-01513-JSC
           17
                                   Plaintiff,
           18
                       v.                                  DEFENDANT DOORDASH, INC.’S
           19                                              ADMINISTRATIVE MOTION TO
                 DOORDASH, INC.,                           CONSIDER WHETHER CASES SHOULD
           20                                              BE RELATED
                                   Defendant.
           21
                                                           Judge: Hon. Phyllis Hamilton
           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                  DOORDASH, INC.’S ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                                 CASE NO. 4:18-CV-03395-PJH
                         Case 4:18-cv-03395-PJH Document 58 Filed 05/10/19 Page 2 of 6


            1            DoorDash, Inc. submits this Administrative Motion under Civil Local Rules 3-12(b) and 7-11
            2    to give notice that the matter of Goldman-Hull v. DoorDash, Inc., Case No. 4:19-cv-01513-JSC, filed
            3    in this District on March 22, 2019 and pending before the Honorable Jacqueline Scott Corley, is
            4    related to the above-captioned action, Magana v. DoorDash, Inc., and to request that Goldman-Hull
            5    be reassigned to the Honorable Phyllis Hamilton, who is presiding over Magana.1 The plaintiff in
            6    Goldman-Hull has not notified the Court of the pendency of this related case.
            7                                                I. Introduction
            8            Goldman-Hull and Magana “concern substantially the same parties, property, transaction or
            9    event.” Civ. L.R. 3-12(a)(1). In both actions, delivery providers who use the DoorDash platform
           10    have sued DoorDash alleging that they are misclassified as independent contractors. Both plaintiffs
           11    seek to represent a class of all California delivery providers. And both plaintiffs plead virtually the
           12    same set of California Labor Code violations and bring virtually the same claims against DoorDash.
           13    Indeed, the two actions directly overlap with each other: Goldman-Hull would be a member of
           14    Magana’s putative class, and Magana would be a member of Goldman-Hull’s putative class. Further,
           15    a primary issue in Goldman-Hull will be DoorDash’s Independent Contractor Agreement and
           16    Arbitration Agreement, and the Court has already interpreted and applied both agreements in
           17    Magana.
           18            For these reasons, and others, “[i]t appears likely that there will be an unduly burdensome
           19    duplication of labor and expense or conflicting results if the cases are conducted before different
           20    Judges.” Civ. L.R. 3-12(a)(2).
           21

           22

           23

           24
                  1
                      In accordance with Civ. L.R. 3-12(b), DoorDash has filed this administrative motion in the
           25         lowest-numbered case (Magana), served the administrative motion on all known parties to each
                      apparently related action, and provided courtesy copies to the assigned judge in each apparently
           26         related case.
           27         This administrative motion is not intended to operate as an admission of any factual allegation or
                      legal conclusion and is submitted subject to and without waiver of any right, defense, affirmative
           28         defense, or objection, including, without limitation, personal jurisdiction, insufficient process,
                      and/or insufficient service of process.
Gibson, Dunn &
Crutcher LLP
                  DOORDASH, INC.’S ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                                 CASE NO. 4:18-CV-03395-PJH
                        Case 4:18-cv-03395-PJH Document 58 Filed 05/10/19 Page 3 of 6


            1                                           II. Factual Background
            2           The plaintiff in Goldman-Hull is the latest of several California delivery providers who have
            3    sued DoorDash for alleged misclassification. Several parallel actions remain pending in courts across
            4    California, including one in this Court.
            5           In May 2018, Manuel Magana filed a putative class action against DoorDash in San Francisco
            6    Superior Court alleging that DoorDash was liable for (i) failure to reimburse business expenses,
            7    (ii) failure to pay minimum wage, (iii) willful misclassification, (iv) failure to provide itemized pay
            8    statements, and (v) violation of California’s Unfair Competition Law, Cal. Bus. & Prof. Code
            9    §§ 17200 et seq. (“UCL”). Dkt. 1-2, Ex. C. DoorDash removed to this Court and later moved to
           10    compel arbitration. This Court granted DoorDash’s motion, compelled arbitration, and stayed the
           11    case pending the completion of arbitration of Magana’s claims. See Dkt. No. 53. In Magana’s
           12    pending appeal to the Ninth Circuit, he asserts that he intends to challenge the order compelling
           13    arbitration and still intends to pursue his class action. (See Magana’s Opening Br. at 6 n.3, filed
           14    Apr. 15, 2019 (9th Cir., No. 18-17232.))
           15           In March 2019, Noah Goldman-Hull filed a similar putative class action in this Court,
           16    premised on DoorDash’s alleged misclassification of all of its delivery providers. The Goldman-Hull
           17    case was assigned to Magistrate Judge Jacqueline Scott Corley (subject to consent by the parties).
           18    Goldman-Hull asserts the same five claims as Magana: (i) failure to reimburse business expenses,
           19    (ii) failure to pay minimum wage, (iii) willful misclassification, (iv) failure to provide itemized pay
           20    statements, and (v) violation of the UCL. He also asserts claims pursuant to the Fair Labor Standards
           21    Act (“FLSA”) and California’s Private Attorneys General Act (“PAGA”), but both are premised on
           22    the same alleged misclassification and underlying California Labor Code violations as in Magana.
           23                                III. Goldman-Hull And Magana Are Related
           24    A.     The Actions Involve Substantially the Same Events, Allegations, Legal Theories and
                        Overlapping Parties.
           25
                        Goldman-Hull and Magana involve substantially the same parties, core factual allegations,
           26
                 and legal theories.
           27
                        Same Parties. These actions involve the same defendant, DoorDash, and involve the same
           28
                 plaintiffs because Goldman-Hull’s putative class encompasses Magana, and Magana’s putative class
Gibson, Dunn &                                                      2
Crutcher LLP
                  DOORDASH, INC.’S ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                                 CASE NO. 4:18-CV-03395-PJH
                        Case 4:18-cv-03395-PJH Document 58 Filed 05/10/19 Page 4 of 6


            1    encompasses Goldman-Hull. See Goldman-Hull Compl. ¶ 74 (“Plaintiff proposes that the class be
            2    defined as: All current and former Dashers who worked for Defendant in the State of
            3    California ….”); Magana Compl. (Dkt. 1-2, Ex. C) ¶ 23 (defining the putative class as “all DoorDash
            4    delivery drivers who have worked for DoorDash in California”).
            5           Same Allegations. As the San Francisco Superior Court recognized in a parallel PAGA action
            6    brought by Magana’s counsel, these cases are part of “[a] welter of litigation [that] has been filed to
            7    decide the same central issue” of misclassification against DoorDash. Marciano v. DoorDash, Inc.
            8    (S.F. Super. Ct. Dec. 7, 2018) (Lipshutz Decl. Ex. A). Both Goldman-Hall and Magana are premised
            9    on the same basic allegation—that DoorDash misclassifies delivery drivers who use the DoorDash
           10    platform as independent contractors. Goldman-Hull Compl. ¶ 1; see also Dkt. 1-2, Ex. C, ¶ 2.
           11           Common Legal Theories. Based on the common assertion of misclassification, both cases
           12    assert the same alleged violations of the California Labor Code. Specifically, Magana alleges that
           13    DoorDash failed to reimburse expenses (Cal. Lab. Code § 2802), willfully misclassified delivery
           14    providers (id. § 226.8), violated minimum wage laws (id. §§ 1194, 1197), failed to provide itemized
           15    wage statements (id. § 226(a)), and violated the UCL. Goldman-Hull similarly alleges that DoorDash
           16    failed to reimburse expenses (Cal. Lab. Code § 2802), willfully misclassified delivery providers (id
           17    226.8), violated minimum wage laws (§§ 1182.11, 1182.12, and 1194), failed to provide itemized
           18    wage statements (id. § 226(a)), and violated the UCL. Goldman-Hull additionally brings an FLSA
           19    and a PAGA claim, but both of those claims are based on the same underlying allegation that
           20    DoorDash misclassified delivery providers as independent contractors. See Goldman-Hull Compl.
           21    ¶¶ 78, 109.
           22    B.     Relating the Actions Will Promote Judicial Economy.
           23           Given the similarity of the parties, underlying factual allegations, and legal theories, relating
           24    these two actions will promote efficiency and prevent inconsistent results. This Court has already
           25    invested substantial time overseeing Magana and is therefore familiar with the facts and legal
           26    theories giving rise to both actions. Relating these cases would also avoid inconsistent results;
           27    having a “different judge[]” preside over these closely related actions would impose “an unduly
           28

Gibson, Dunn &                                                      3
Crutcher LLP
                  DOORDASH, INC.’S ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                                 CASE NO. 4:18-CV-03395-PJH
                        Case 4:18-cv-03395-PJH Document 58 Filed 05/10/19 Page 5 of 6


            1    burdensome duplication of labor and expense” and increase the risk of “conflicting rulings.” Civ.
            2    L.R. 3-12(a).
            3           Specifically, DoorDash’s Independent Contractor Agreement (“ICA”) and Arbitration
            4    Agreement are key issues in both cases. In Magana, the Court interpreted and applied the ICA and
            5    Arbitration Agreement in holding that Magana had agreed to arbitrate his claims and could not
            6    represent a class of delivery providers who were likewise bound by the Arbitration Agreement. See
            7    Dkt. 53. Goldman-Hull will feature these same issues. And Goldman-Hull’s PAGA and FLSA
            8    claims are both related to issues addressed in Magana. In opposing Magana’s motion for leave to
            9    amend his complaint, DoorDash explained that Magana’s request to amend his complaint was not
           10    made in good faith because Magana was jockeying for priority with several earlier-filed PAGA
           11    actions. Dkt. 37, at 6 n.2. The Court permitted amendment but made clear that “the entire action,”
           12    necessarily including any new PAGA claim, “will be stayed pending the arbitration of Magana’s
           13    claims.” Dkt. 53, at 15. Similarly, Goldman-Hull’s PAGA claim must be stayed because it overlaps
           14    with earlier-filed PAGA claims. And Goldman-Hull’s FLSA claim fails for the same reason
           15    Magana’s class claim failed—Goldman-Hull waived his right to class, collective, and representative
           16    relief and agreed to arbitrate his disputes on an individual basis. See Dkt. 37 at 4; Dkt. 41 at 2.
           17           It would preserve resources and prevent conflicting rulings for the same judge to interpret
           18    DoorDash’s ICA and Arbitration Agreement under these similar circumstances. See McGee v. Ross
           19    Stores, Inc., 2007 WL 2900507, at *1–2 (N.D. Cal. Oct. 1, 2007) (relating cases when two putative
           20    classes and causes of action overlapped).
           21                                                IV. Conclusion
           22           For the foregoing reasons, this administrative motion should be granted. Goldman-Hull
           23    should be related to Magana and reassigned to the same judge who is presiding over Magana.
           24

           25

           26

           27

           28

Gibson, Dunn &                                                       4
Crutcher LLP
                  DOORDASH, INC.’S ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                                 CASE NO. 4:18-CV-03395-PJH
                       Case 4:18-cv-03395-PJH Document 58 Filed 05/10/19 Page 6 of 6


            1    Dated: May 9, 2019
            2                                         GIBSON, DUNN & CRUTCHER LLP
            3

            4                                         By:         /s/ Joshua Lipshtuz
                                                                      JOSHUA LIPSHUTZ
            5
                                                      Attorney for DOORDASH, INC.
            6

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                              5
Crutcher LLP
                  DOORDASH, INC.’S ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                                 CASE NO. 4:18-CV-03395-PJH
